JUSTICE STEPHENSON, with whom JUSTICE COMPTON joins,
dissenting.
I find no ambiguity in the language in the release. It released and discharged Smith “from any and all claims, demands or causes of action that the Frieds . . . have or might have against [Smith] . . . including, but not limited to, any and all liabilities, obligations and duties of [Smith] ... to the Frieds.” (Emphasis added.)
As the majority points out, the word “liability” is a broad, comprehensive legal term that includes “ ‘almost every character of hazard or responsibility, absolute, contingent, or likely.’ ” The term means “ ‘an obligation which may or may not ripen into a debt; any kind of debt or liability, either absolute or contingent, expressed or implied.’ ” Clearly, therefore, Smith’s guaranty of rent payment falls within the meaning of “liability.”
The majority, nonetheless, holds that the first phrase, “claims, demands or causes of action,” and the second phrase, “including, but not limited to, any and all liabilities, obligations and duties of *360[Smith],” when read together, are susceptible of more than one meaning and, therefore, are ambiguous. I do not agree. I think the second phrase merely expands and clarifies the first by plainly stating that the terms in the first phrase include any and all liabilities, obligations, and duties of Smith to the Frieds.
I agree with the majority that “it is not the province of this Court to rewrite contractual language.” However, by ignoring the clear language in the release and thereby refusing to give that language its plain meaning, I think the majority has rewritten contractual language. Accordingly, I would affirm the trial court’s judgment.